Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2022

                  No. 04-22-00022-CR, 04-22-00023-CR, and 04-22-00024-CR

                                    Nathanael Lee SCHOEN,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                          Trial Court No. A19182, A19183, A19184
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER

        On February 11, 2022, appellant Nathanael Lee Schoen moved to consolidate these
appeals. The motion indicates that appellant’s counsel conferred with the State and the State
consents to consolidation. Having considered the motion to consolidate, we agree that, in the
interest of efficient administration, these appeals should be consolidated. Appellant’s motion to
consolidate is therefore GRANTED.

         We ORDER Nos. 04-22-00022-CR, 04-22-00023-CR, and 04-22-00024-CR
consolidated for purposes of the record, briefing, and argument on appeal. Because the records
have not yet been filed in these appeals, the district clerk and court reporter must file the record
as if the appeals were one, and the parties must file any motions and briefs as if the appeals were
one. However, all three appeal numbers must be included on the documents. The cases must be
argued together in one brief, as in a single appeal, and if oral argument is requested and granted,
the entire case must be argued as a single appeal, with the total time limit for each party equal to
the ordinary time limit for a single appeal. The court will dispose of the appeals with the same
judgment, opinion, and mandate.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court